DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In the amendment filed 10/14/2021, claims 1, 5-8, 11, 15-16, and 18-20 have been amended. Claim 17 has been cancelled. Claim 21 has been added. The currently pending claims considered below are claim 1-16 and 18-21.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Garcia (US Publication 2017/0262508 A1) and Powers et al. (US Publication 2020/0175451 A1) teach analogous art to the instant application, that of managing measurement data. Garcia more specifically teaches storing measurement data in a measurement database. Powers more specifically teaches storing measurement data in columnar arrays of a columnar database. However, after careful consideration of the claim amendments and response (pages 2-13) filed on 10/14/2021 and the telephone interview held on 10/12/2021, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Garcia in view of Powers teaching a method of storing measurement data in columnar databases that are able to be more efficiently accessed in response to queries, but does not 
The feature of receiving and processing a query is disclosed in claim 1, that recites “receive a query specifying at least one metadata characteristic, wherein the first table is searchable for first measurement data metadata matching the at least one metadata characteristic, and wherein the second table is searchable for first individual data set datapoints corresponding to a same data set identifier value as the first measurement data metadata; and provide the first measurement data metadata and the first individual data set datapoints.”, and similarly in claims 6, 11, 15, 16, and 19. Consequently, independent claims 1, 6, 11, 15, 16, and 19 and dependent claims 2-5, 7-10, 12-14, 18, and 20-21 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oda (US Publication 2021/0142340 A1)
Livesay (US Publication 2016/0034158 A1)
Simon (US Publication 2019/0188308 A1)
Trinh (US Publication 2020/0379454 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168